Name: 78/657/EEC: Commission Decision of 12 July 1978 on the refusal to accept the scientific character of an apparatus described as 'Beckman Dynograph Recorders, type R-511 A', equipped with 9872 couplers, Statham UC3 transducers and UL5 accessories
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  health
 Date Published: 1978-08-09

 Avis juridique important|31978D065778/657/EEC: Commission Decision of 12 July 1978 on the refusal to accept the scientific character of an apparatus described as 'Beckman Dynograph Recorders, type R-511 A', equipped with 9872 couplers, Statham UC3 transducers and UL5 accessories Official Journal L 218 , 09/08/1978 P. 0029 - 0029 Greek special edition: Chapter 02 Volume 12 P. 0114 COMMISSION DECISION of 12 July 1978 on the refusal to accept the scientific character of an apparatus described as "Beckman Dynograph Recorders, type R-511 A", equipped with 9872 couplers, Statham UC3 transducers and UL5 accessories (78/657/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 14 March 1978, the French Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Beckman Dynograph Recorders, type R-511 A", equipped with 9872 couplers, Statham UC3 transducers and UL5 accessories, should be considered as a scientific apparatus and, if the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 23 June 1978 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination shows that the apparatus in question is a multi-purpose physiological recorder which allows recording of, in particular, different physiological parameters as well as electro-physiological phenomena; Whereas it is an apparatus in current use in clinical medicine ; whereas its use for recording the contractions of smooth muscles in the bio-assaying of biologically active substances could not alone give it the character of a device specially suited to pure scientific research ; whereas it cannot, therefore, be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Beckman Dynograph Recorders type R-511 A", equipped with 9872 couplers, Statham UC3 transducers and UL5 accessories, is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 July 1978. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.